Co Se SN NHN UH F&F WY Ye

mmm met
n iw & WwW VN = S&S

17
18
19
20
21
22
23
24
25
26
ad
28

  
    

   
   

CLERK U FILED

 
  
 

 

a S. DistRiey Courr
ay SEP 24 2019
| By
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA. )
Plaintiff, { CASE NO. CR 14-43 -~JEw/
Vv. ;
} ORDER OF DETENTION
STEVIE Marte KELL
Defendant.
i
A. ~*~ On motion of the Government in a case allegedly involving:
1.()  acrime of violence.
2. (.) anoffense with maxiinum sentence of life imprisonment or death.
l 3. () anarcotics or controiled:substance offense with maximum sentence
of ten or more years .
4.() any felony - where the defendant has been convicted of two or more
prior offenses Gescribed:above.
| 5. () any felony thar is ::9: ctherwise a crime of violence that involves a
minor victim, vr possession or use of a firearm or destructive device
or any other dan:.1ous weapon, or a failure to register under 18
| U.S.C § 2250.
BY On motion by the Government /( ) on Court’s own motion, in a case

 

 

ORDER OF DETENTION AFTER HEARING (18 U.S.C. §3142(i))

 

 

 

CR-94 (06/07) Page | of 4
Ww NN

o Oo ND DH wv f&

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

allegedly involving:
XS On the further allegation by the Government of:
1. ~~ a serious risk that the defendant will flee.
2. () aserious risk that the defendant will:
a.( ) obstruct or attempt to obstruct justice.
b.( ) threaten, injure, or intimidate a prospective witness or juror or
attempt to do so.
C. The Government (_) is/ (}{is not entitled to a rebuttable presumption that no
condition or combination of conditions will reasonably assure the defendant’s

appearance as required and the safety of any person or the community.

II.
AK The Court finds that no condition or combination of conditions will
reasonably assure:
1. the appearance of the defendant as required.
() and/or
2. () the safety of any person or the community.
B.( ) The Court finds that the defendant has not rebutted by sufficient

evidence to the contrary the presumption provided by statute.

Il.

The Court has considered:

A. the nature and circumstances of the offense(s) charged, including whether the
offense is a crime of violence, a Federal crime of terrorism, or involves a minor
victim or a controlled substance, firearm, explosive, or destructive device;

B. the weight of evidence against the defendant;

C. the history and characteristics of the defendant; and

D. the nature and seriousness of the danger to any person or to the community.

 

ORDER OF DETENTION AFTER HEARING (18 U.S.C. §3142(i))

CR-94 (06/07) Page 2 of 4

 
Un

oO f©& YD DH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

IV.
The Court also has considered ali the evidence adduced at the hearing and the
arguments and/or statements of counsel, and the Pretrial Services

Report/recommendation.

V.

The Court bases the foregoing finding(s) on the following:
A. As to flight risk: YO batt resource $—
aA\\ -posSib le Surtics refuse +’

Us ist of Aliana 1S
Syostontie +-ho Condit
CoM. he Shrceurz ef to _ensuve_
OP PCarmince  alh boat | possibi litre §

Sa4ing Het 2 aod bail” candiclate

B.() As to danger:

 

 

 

 

 

 

 

 

 

 

 

VI.
A.() The Court finds that a serious risk exists that the defendant will:
1.( ) obstruct or attempt to obstruct justice.

2.( ) attempt to/ (_) threaten, injure or intimidate a witness or juror.

 

ORDER OF DETENTION A’ TER HEARING (18 U.S.C. §3142(i))

CR-94 (06/07) Page 3 of 4

 
Co fo 4 HN HF WY HO

NM NM NHN NH BN ND NRO ON Om mm emt
oo Nn DO UN FS WY NY S&§ DS CO wo HD KR ON BR lwBLUhDLUmrELHCCCO

 

B. The Court bases the foregoing finding(s) on the following:

 

 

 

 

 

 

 

 

w

pareo) y Y-| Cj

VIL.

. IT IS THEREFORE ORDERED that the defendant be detained prior to trial.
. ITIS FURTHER ORDERED thai'the defendant be committed to the

custody of the Attorney General for.confinement in a corrections facility
separate, to the extent practicable, from persons awaiting or serving

sentences or being held in custody pending appeal.

. IT IS FURTHER ORDERED that the defendant be afforded reasonable

opportunity for private consultation with counsel.

. IT IS FURTHER ORDERED that, on order of a Court of the United States

or on request of any attorney for the Government, the person in charge of
the corrections facility in which the defendant is confined deliver the
defendant to a United States marshal for the purpose of an appearance in

connection with a court proceeding.

UNITED mk, MAGISTRATE JUDGE

 

 

ORDER OF DETENTION AFTER HEARING (18 U.S.C. §3142(i))

| CR-94 (06/07) Page 4 of 4

 
